Citation Nr: 1403920	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD) or diabetes or due to exposure to Agent Orange.    

3.  Entitlement to an initial rating in excess of 30 percent for congestive heart failure. 

4.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.  

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's paper claims file and the paperless, electronic (Virtual VA) file.  The Virtual VA file reflects additional VA clinical reports dated through September 2013 that are either cumulative of information not physically of record or not directly pertinent to the issues remaining on appeal. 

The appeal with respect to the claim for service connection for sleep apnea requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  As explained in the remand below, the nature of this issue has been recharacterized for reasons stated therein. 

FINDINGS OF FACT

1.  At the May 2012 hearing before the undersigned, the Veteran withdrew his appeal with respect to the claims for increased initial ratings for congestive heart failure, hypertension, and tinnitus. 

2.  In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for, in pertinent part, a back disability.  The Veteran was notified of this determination that same month, along with his appellate rights, and filed an appeal to the Board with respect to this issue which he withdrew at a March 2008 Board hearing; new and material evidence was not received within one year of the notice of the September 2004 decision. 

3.  Evidence added to the record since the September 2004 rating decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a back disability.   

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issues of entitlement to increased initial ratings for congestive heart failure, hypertension, and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  That portion of the September 2004 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

3.  New and material evidence has not been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  

While the Virtual VA file reflects a September 2013 rating decision issued subsequent to the hearing denying a rating in excess of 30 percent for congestive heart failure, the Veteran indicated to the undersigned at the May 2012 hearing that he wished to withdraw his appeal with respect to the issues of entitlement to increased initial ratings for congestive heart failure, hypertension, and tinnitus.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the claims for increased initial ratings for congestive heart failure, hypertension, and tinnitus, and the appeal with respect to these issues must be dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the petition to reopen the claim for service connection for a back disability that will be denied herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to this claim in a May 2010 letter issued prior to the initial unfavorable June 2010 rating decision which gave rise to this appeal.  This letter also advised the Veteran of the type of evidence needed to reopen the claim for service connection for a back disability, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post service treatment records have been obtained and considered.  While the Veteran was not provided with a VA examination addressing the petition to reopen the claim for service connection for a back disability, the duty for such does not arise until new and material evidence has been submitted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  Thus, as the Board will determine below that the Veteran has not submitted new and material evidence to reopen the claim for service connection for a back disability, there is no duty to provide the Veteran with a VA examination in connection with the petition to reopen the claim for service connection for a back disability.  Id.  

Additionally, as previously noted, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the onset and etiology of the Veteran's back disability, to include the alleged cause of such a disorder; namely, having to carry back packs weighing in excess of 100 pounds for a year during service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, at this time, nothing gives rise to the possibility that there is any outstanding evidence that has been overlooked with regard to the claim adjudicated herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his petition to reopen his claim for service connection for a back disability.  

III.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a condition is noted in service or within the presumptive period is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, continuity of symptomatology is required.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for, in pertinent part, a back disability.  The Veteran was notified of this determination that same month, along with his appellate rights, and filed an appeal to the Board with respect to this issue which he withdrew at a March 2008 Board hearing.  The September 2004 denial of the claim for service connection for a back disability is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

As the September 2004 rating decisions is final, new and material evidence must be received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108.  Notwithstanding any determinations made in this regard by the RO in the June 2010 rating decision and July 2011 statement of the case, wherein it was found that new and material evidence had not been received, the question of whether new and material evidence has been received to reopen the claim for service connection for a back disability must be addressed in the first instance by the Board.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314   (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the Court interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Summarizing first the evidence previously of record at the time of the September 2004 rating decision, such evidence included the STRs which, to include the reports from a November 1969 separation examination and medical history collected at that time, were negative for a back disability.  The post service record at that time included the Veteran's initial claim for service connection filed in September 1989 in which he did not report a back disability.  It was not until February 2004 that the Veteran filed a claim for service connection for a low back disability. 

The first clinical records reflecting complaints relating to the back consist of VA outpatient treatment records dated in April 2003 and January 2004.  In April 2003, the Veteran complained about low back pain "for years" that he treated with over-the-counter medications.  In January 2004, the Veteran complained about mild back pain which he stated had been a "nagging" problem for a long time.  The assessment in January 2004 included lumbago.  The rationale for the denial of the claim for service connection for a back disability in the September 2004 rating decision was that there was no evidence indicating that the Veteran had a chronic back disability  that "happened in or was caused by service."  

As for the evidence added to the record since the September 2004 rating decision, the additional information includes statements from the Veteran, reports from the SSA, and VA and private treatment records.  The additional clinical evidence includes reports from a March 2006 VA x-ray of the lumbar spine that showed narrowing at L5-S1 and degenerative changes of the lower lumbar facet joints bilaterally.  A VA outpatient treatment report dated in March 2006 reflected complaints of back pain and an assessment of lumbago with radiculopathy.  In his July 2010 notice of disagreement, and sworn testimony to the undersigned at the May 2012 hearing before the undersigned, the Veteran asserted that his current back problems are the result of carrying back packs weighing in excess of 100 pounds during service.  None of the evidence received since the September 2004 rating contains a medical opinion or clinical evidence linking a current back disability to service. 

The additional evidence received since the September 2004 rating decision, with consideration of the totality of the evidence of record, does not raise a reasonable possibility of substantiating the claim for service connection for a back disability; as such, the Board must find that new and material evidence has not been received to reopen the claim for service connection for a back disability.  38 C.F.R. § 3.156(a).  In making this determination, while some of the VA outpatient treatment records are new to the extent that some of these reports reflect additional pathology in the low back not previously of record or considered by the RO in the September 2004 rating decision, they are not material evidence as they do not relate to an unestablished fact necessary to substantiate the claim.  In short, the medical treatment records received since September 2004 show the existence of back disability, to include lumbago, a fact not in dispute at the time of the September 2004 rating decision, but do not in any anyway suggest that such disability is the result of service, to include as due to having to carry heavy backpacks therein.  It is this "nexus" to service that was not established at the September 2004 rating, and remains so even with review of the record added since that decision.  See Cox v. Brown, 5 Vet. App. 95 (1993) (records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence).  

With regard to statements and testimony linking a back disability to service, the credibility of such testimony must be presumed for the purposes of determining whether the claim may be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To the extent these statements are  considered new, the matter of whether an orthopedic disability such as the one involving the Veteran's back may be attributed to an incident, symptomatology, or pathology that may have occurred in service is a complex medical matter beyond the expertise of a layperson such as the Veteran.  Kahana, Woehlaert, supra.  As such, the lay testimony is not new and material evidence.  Moray v. Brown, 5 Vet. App. 211(1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim). 

In short, as the Board concludes, even under the relaxed evidentiary standards of Shade, that new and material evidence has not been received, the criteria for reopening the claim seeking service connection for a back disability are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim of entitlement to service connection for a back disability is  denied. 

The claim for an initial rating in excess of 30 percent for congestive heart failure is dismissed 

The claim for an initial rating in excess of 10 percent for hypertension is dismissed. 

The claim for an initial rating in excess of 10 percent for tinnitus is dismissed. 

REMAND

A claim for service connection for sleep apnea to include as due to service connected physiatric disability was denied by the RO in an August 2007 rating decision.  However, within one year of the notice of this decision in March 2008, new and material evidence in the form of articles linking sleep apnea to psychiatric disabilities from a February 2008 internet search pertaining to sleep disorders was received.  As such, the August 2007 rating decision did not become final, and the appeal with respect to the issue of service connection for sleep apnea has been recharacterized as reflected on the title page.  38 C.F.R. § 3.156(b); Bond, supra.   

The Board notes that, to include in testimony to the undersigned, the Veteran has expanded his claim for service connection for sleep apnea, asserting a connection between the condition and his service connected diabetes and his presumed exposure to Agent Orange as a result of his documented qualifying service in the Republic of Vietnam.  The Board notes that the June 2010 VA examination that resulted in a negative nexus opinion with respect to the relationship between sleep apnea and a psychiatric disability did not reflect consideration of the additional theories of entitlement presented by the Veteran.  The opinion rendered following this examination also did no specifically document consideration of the articles linking sleep apnea to psychiatric disabilities set forth above.  Finally, the Veteran found fault with the rationale for the negative June 2010 opinion to the extent that this opinion attributed sleep apnea to tobacco abuse and obesity.  In this regard, the Veteran testified to the undersigned that a doctor has told him that his lungs are clear and that he has "not smoked anything since 1987.  May 16, 2012, hearing transcript, page 4.  He also testified that he has lost "65 to 70 pounds."  Id.  

Based on a review of the record in connection with the argument presented by the Veteran expanding the bases for service connection for sleep apnea, the  Board finds that an addendum opinion from, if possible, the examiner who rendered the opinion following the June 2010 VA examination is necessary to ensure that the duty to assist has been fulfilled with respect to the claim for service connection for sleep apnea.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  This action will also afford the examiner the opportunity to consider, in addition to the articles linking sleep apnea to psychiatric disability submitted in March 2008, the additional written materials submitted by the Veteran in November 2010 and at the May 2012 hearing linking sleep apnea to psychiatric disability, diabetes, and exposure to Agent Orange.  [With regard to the copies of Board decisions pertaining to other claimants submitted by the Veteran granting service connection for sleep apnea on the bases of aggravation due to diabetes and being secondary to PTSD, these decisions are not precedential, and the decision of the Board in the instant case must based on the particular facts and applicable legal authority specific to the Veteran's appeal.  38 C.F.R. § 20.1303.]  

In light of the necessary development described above and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will also be requested to conduct the appropriate action to obtain any additional records which may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the claim for service connection for sleep apnea.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  After completing the above, undertake any further development warranted by the record.  Then the RO should obtain an addendum opinion from, if possible, the VA examiner who completed the June 2010 opinion with respect to sleep apnea referenced above.  The examiner is asked to review the pertinent evidence as well as the Veteran's lay assertions, and the need for additional examination is left to his/her discretion.  Based on the record review and prior examination results, the examiner is asked to provide opinions as follows:  

Is it at least as likely as (i.e., there is a 50 percent or greater probability) that: 

A.  The Veteran's sleep apnea had its onset in service or is otherwise related to the Veteran's active military service, to include presumed exposure to Agent Orange therein?  

B.  Any manifestations of the Veteran's service-connected disabilities; in particular his PTSD and diabetes, caused the Veteran to develop sleep apnea?

C.  Any manifestations of the Veteran's service-connected disabilities; in particular his PTSD and diabetes, caused an aggravation (permanent worsening) of his sleep apnea beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his sleep apnea which establish:  (i) the baseline level of severity of his sleep apnea before the onset of aggravation (permanent worsening); (ii) the onset of aggravation 
(permanent worsening) of his sleep apnea; and (iii) the current level of severity of his sleep apnea at (or after) the onset of aggravation (permanent worsening).

In rendering the above opinions, the examiner should specially document consideration of the articles received in March 2008 linking sleep apnea to psychiatric disabilities from a February 2008 internet search pertaining to sleep disorders, and the materials from a November 2010 internet research, and those submitted in May 2012, linking sleep apnea to diabetes, PTSD, and exposure to Agent Orange.  If each opinion is unfavorable to the Veteran, the examiner should explain the rationale for finding that none of this information submitted by the Veteran is sufficient for a favorable opinion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim or service connection for sleep apnea.  If the benefits sought in connection with this claim remain denied, the Veteran should be provided with a Supplemental Statement of the Case which takes into consideration all evidence since the last SOC/SSOC.  Thereafter, afford the Veteran a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


